Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	In response to amendment filed 10/13/2021, claims 1, 11, and 20 have been amended. No claims are new. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, “a least one virtual reality scenario”. Please amend this to “at least one virtual reality scenario”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “a source media engine configured to…selecting a plurality of media files…wherein the plurality of media files includes at least one prerecorded video file originally recorded in a 360 degree format, a least one virtual reality scenario, and real time streaming content.” Although there are mentions of scenario and real time streaming content throughout the specification, there is no indication that virtual reality scenario and real time streaming content are selected as source media input files in the source media engine. Furthermore, fig. 3, source media engine 120 appears to list plurality of example of plurality of media files, however, “virtual reality scenario” and “real time streaming content” are missing in the list. Specification appears to describe real time content stream and virtual reality scenario as features that are added to the initial selected source media input file such as prerecorded 360 video file in different engines.
Claim 11 is rejected under similar rationale.
	Please note that claims 1 and 11 when considered as a whole, is currently in an allowable state over prior art. In case that present 35 USC 112[a] has been overcome by amending the claims to remove the new matter feature or modify in any way that 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Levinson (US 20180261117 A1) in view of Pea et al. (US 20040125133 A1), and further in view of Nesichi et al. (US 20180098813 A1)

In regards to claim 20, Levinson teaches, A system for developing an interactive … training content to simulate an educational learning environment, comprising: (See abstract, fig. 1, display 141-142, fig. 3, method is provided for producing and providing educational digital media modules.  The system may facilitate the segmentation and synchronization of multiple digital media components for combination in an educational digital media module.)
a source media engine configured to permit a developer to select a plurality of media files for inclusion into a content steam, wherein the plurality of media files includes at least one prerecorded video file (“Developer” used herein under the broadest reasonable interpretation can be interpreted as a specific person or a system itself. See fig. 3, step 402-404, paragraphs 21, 48, 57-58, 98-100, process 400 may include receiving a core media file selection… The core media file may include multiple segments 1121, 1122, 1123...a core media file 112, e.g., an educational video, such as a nature video. The user may select segments of the core media file 112 to be paired to complementary media file segments 115. Core media file having segments is selected for inclusion into educational digital media module)
a sequencing engine configured to permit the developer to generate an ordered sequence of the selected media files, and provide a predetermined transition between media files in the content stream; (See fig. 1, paragraphs 2, 7, 45, Educational digital media files may be partitioned into segments of varying length.  Start and stop points of segments may be selected, for example, to break up topic material and permit a user to navigate the digital media file with greater ease… Multiple segments, each defined by a start point and an end point, may be arranged linearly to form a digital media file…    Based on an initially selected media file segment, e.g., a core media file segment, segmentation and synchronization tool 204 may associate multiple file segments 115 with the core segment. The user may select start and stop points of multiple digital media file segments in a core media file 112…paragraph 100, several core media file segments, intended for play one after another, may be selected.)
an interaction engine configured to permit the developer to add interactive supplemental display output to the content stream so that captions, text description, and quizzes are presented to the viewer during playback of the content stream on the display …, wherein the captions, text description, and quizzes are presented at predetermined times during playback of the content stream to permit the viewer to interact in real-time with the content stream, (See fig. 3, step 406-412, paragraphs 101-105, operation 406, process 400 may include selecting a primary complementary media file and a secondary complementary media file from the plurality of complementary media file segments according to the core media file selection, the customization rule set, and the user profile.  After a core media file has been selected, customization tool 207 may select appropriate primary and secondary complementary media files to 
the interaction engine configured to provide user control, so that the viewer reacts to the content stream during the playback of the content stream and provides output or commands to control operation of the interactive supplemental display output during the playback of the content stream; (See fig. 3, step 410-414, paragraphs 104-106, operation 410, process 400 may include transmitting the educational digital media module 111 to a user device and causing the user device to output the educational digital media module 111...operation 412, process 400 may include receiving user interaction information about a user's interaction with the concurrent digital media 

a data collection engine configured to collect data during the playback of the content stream, based on viewer interaction in response to the supplemental display output provided to the viewer during playback of the content stream; andviewer during playback of the content stream; and(See fig. 3, step 412-414, paragraphs 105-106, A user's actions and interactions with the educational digital media module 111 may be stored and transmitted to a user adaptation tool 208, which may be in operation on educational content server 150.  User adaptation tool 208 may store user interaction information in user profile database 275 in association with a corresponding user profile.)
6 of 10a delivery engine configured to package the content stream for playback on the display …(See fig. 3, step 408-410, paragraph 103-104, operation 408, process 400 may include generating an educational digital media module 111 including one or more of a core media file selection, a primary complementary file, a secondary complementary media file, and a supplemental file component.  The educational digital media module 111 may be generated by customization tool 207. operation 410, process 400 may include transmitting the educational digital media module 111 to a user device and causing the user device to output the educational digital media module 111. See paragraph 8, the educational digital media module to a user device having a display to cause the user device to playback the core media file selection, the primary 
Levinson does not specifically teach, prerecorded video file originally recorded in a 360 degree format;
However, Pea further teaches, prerecorded video file originally recorded in a 360 degree format; (See fig. 2A, paragraph 30, Overview 210 may be associated with a standard video stream, still image, or animation, or may utilize a panoramic 360-degree representation of a video scene.)
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Levinson to further comprise system taught by Pea because Pea supports analytical tools enabling users to explore and quantify the significance of media content and commentary being shared (paragraph 4). Also, achieving benefit from high-performance delivery of digital video content over the Internet (paragraph 58). Also paragraphs 147-161 provide many advantages using panoramic map/videos. 
Levinson-Pea teaches the content stream as set forth above however does not specifically teach, interactive mixed-reality training content …display of a virtual-reality (VR) headset worn by a viewer… a virtual-reality (VR) headset worn by a viewer, configured to playback the content stream to the viewer on a display of the VR headset; the user interaction including interacting with virtual objects depicted in the content stream;  
However, Nesichi further teaches, interactive mixed-reality training content …display of a virtual-reality (VR) headset worn by a viewer… a virtual-reality (VR) headset worn by a viewer, configured to playback the content stream to the viewer on a display of the VR headset; the user interaction including interacting with virtual objects depicted in the content stream;  (See abstract, fig. 1, VR headset 135, input device 105, VR simulation system 115, fig. 5a-5f, paragraph 11, 15, 59, methods for rendering medical procedures in a virtual reality, where fig. 2 depicts steps for every frame. Also see abstract, operating room for a training a trainee are provided.  A medical procedure can be simulated and a trainee can manually manipulate a medical tool to perform the simulated medical procedure in virtual reality on a virtual reality avatar in the virtual reality simulation. Figs. 5e-5f specifically depicts interaction with virtual object in the content stream)
	Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Levinson-Pea to further comprise system taught by Nesichi because realistic hands on experience learning content is provided to the user using VR, therefore user’s gain of skill/knowledge is further improved in addition to traditional learning contents (i.e. viewing lesson, taking quizzes) (paragraph 9).






Allowable Subject Matter
Claims 1-19 are allowed.


Response to Arguments
Applicant’s prior art rejection arguments, filed 10/13/2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The previous 35 USC 103 rejection of claims 1-19 has been withdrawn. With respect to independent claim 20, there is no particular argument directed to this claim, therefore, Examiner believes there is no need to address claim 20. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177